                THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                       SOUTHERN DIVISION
                          IN ADMIRALTY

                       CIVIL ACTION NO. 7:18-CV-00123-D


TAMMY MICHELLE TILGHMAN,                )
Plaintiff,                              )
                                        )
v.                                      )
                                        )
CHAD A. WINNER,                          )
Defendant.                               )
                                         )


      This matter is before the Court on the parties' Joint Motion for Court-Hosted
                                                                              I

Settlement Conference. Good cause having been shown, the motion is GRANTED and

this matter is referred to United States Magistrate Judge Robert B. Jones, Jr. to conduct

a Court-Hosted Settlement Conference.

      SO ORDERED. This the __a_ day of March 2019.




                                               JA ES C. DEVER III
                                               United States District Judge
